On May 28, 1999, the defendant was sentenced to the following: Count I: five (5) year commitment to the Department of Corrections; Count III: six (6) months in the Missoula County Jail, with all but 13 days suspended. The sentences shall run concurrently with each other and concurrently with the sentence imposed in Cause No. DC-99-26.. Count II was dismissed.
On September 10, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present via video and represented by Colleen Ambrose. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed, with the recommendation to the Department of Corrections that the defendant be considered for the Connections Corrections Program in Butte, Montana.
Done in open Court this 10th day of September, 1999.
DATED this 12th day of October, 1999.
Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson